

INDEMNIFICATION AGREEMENT


AGREEMENT made as of this ___ day of March, 2008, between Langer, Inc., a
Delaware corporation (the "Company"), and __________________ (the "Indemnitee").


WHEREAS, it is essential to the Company and its stockholders to attract and
retain qualified and capable directors and officers;


WHEREAS, the Certificate of Incorporation of the Company, as amended to date
(the "Certificate of Incorporation") and the By-laws of the Company, as amended
to date (the "By-laws") allow the Company to indemnify and advance expenses to
its directors and officers;


WHEREAS, in recognition of Indemnitee's need for protection against personal
liability in order to induce Indemnitee to serve the Company in an effective
manner, and to supplement or replace the Company's directors' and officers’
liability insurance coverage, and, in part, to provide Indemnitee with specific
contractual assurance that the protection provided by the Certificate of
Incorporation and the By-laws will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of the Certificate of
Incorporation and the By-laws), the Company wishes to provide the Indemnitee
with the benefits contemplated by this Agreement; and


WHEREAS, as a result of the provision of such benefits Indemnitee has agreed to
continue to serve the Company as a director and officers;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. Definitions. The following terms, as used herein, shall have the following
respective meanings:


a. Affiliate: of a specified Person is a Person who directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Person specified. The term Associate used to indicate a
relationship with any Person shall mean (i) any corporation or organization
(other than the Company or a Subsidiary) of which such Person is an officer or
partner or is, directly or indirectly, the Beneficial Owner of ten (10) percent
or more of any class of Equity Securities; (ii) any trust or other estate in
which such Person has a substantial beneficial interest or as to which such
Person serves as trustee or in a similar fiduciary capacity (other than an
Employee Plan Trustee), (iii) any Relative of such Person, or (iv) any officer
or director of any corporation controlling or controlled by such Person.
 
 

--------------------------------------------------------------------------------

 

b. Beneficial Ownership: shall be determined, and a Person shall be the
Beneficial Owner of all securities which such Person is deemed to own
beneficially, pursuant to Rule 13d-3 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (or any successor rule or
statutory provision), or, if such Rule 13d-3 shall be rescinded and there shall
be no successor rule or statutory provision thereto, pursuant to such Rule 13d-3
as in effect on the date hereof; provided, however, that a Person shall, in any
event, also be deemed to be the Beneficial Owner of any Voting Shares: (A) of
which such Person or any of its Affiliates or Associates is, directly or
indirectly, the Beneficial Owner; or (B) of which such Person or any of its
Affiliates or Associates has (i) the right to acquire (whether such right is
exercisable immediately or only after the passage of time), pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise, and (ii) sole or
shared voting or investment power with respect thereto pursuant to any
agreement, arrangement, understanding, relationship or otherwise (but shall not
be deemed to be the Beneficial Owner of any Voting Shares solely by reason of a
revocable proxy granted for a particular meeting of stockholders, pursuant to a
public solicitation of proxies for such meeting, with respect to shares of which
neither such Person nor any such Affiliate or Associate is otherwise deemed the
Beneficial Owner), or (C) of which another Person is, directly or indirectly,
the Beneficial Owner if such first mentioned Person or any of its Affiliates or
Associates acts with such other Person as a partnership, syndicate or other
group pursuant to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of any shares of capital stock of the
Company; and provided further, however, that (i) no director or officer of the
Company, nor any Associate or Affiliate of any such director or officer, shall,
solely by reason of any or all of such directors and officers acting in their
capacities as such, be deemed for any purpose hereof, to be the Beneficial Owner
of any Voting Shares of which any other such director or officer (or any
Associate or Affiliate thereof) is the Beneficial Owner (ii) no trustee of an
employee stock ownership or similar plan of the Company or any Subsidiary
("Employee Plan Trustee") or any Associate or Affiliate of any such Trustee,
shall, solely by reason of being an Employee Plan Trustee or Associate or
Affiliate of an Employee Plan Trustee, be deemed for any purposes hereof to be
the Beneficial Owner of any Voting Shares held by or under any such plan.


(c) A Change in Control: shall be deemed to have occurred if (A) any Person
(other than (a) the Company or any subsidiary, or (b) any pension, profit
sharing, employee stock ownership or other employee benefit plan of the Company
or any subsidiary or any trustee of or fiduciary with respect to any such plan
when acting in such capacity) is or becomes, after the date of this Agreement,
the Beneficial Owners of 30% or more of the total voting power of the Voting
Shares, (B) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election or appointment by the Board of Directors or
nomination or recommendation for election by the Company's stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (C) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the Voting Shares of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Shares of the
surviving entity) at least 75% of the total voting power represented by the
Voting Shares of the Company or such surviving entity outstanding, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.
 
 
-2-

--------------------------------------------------------------------------------

 

(d) Claim: means any threatened, pending or completed action, suit, arbitration
or proceeding, or any inquiry or investigation, whether brought by or in the
right of the Company or otherwise, that Indemnitee in good faith reasonably
believes might lead to the institution of any such action, suit, arbitration or
proceeding, whether civil, criminal, administrative, investigative or other, or
any appeal therefrom.


(e) Equity Security: shall have the meaning given to such term under Rule 3a11-1
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as in effect on the date hereof.


(f) D&O Insurance: means any valid directors' and officers’ liability insurance
policy maintained by the Company for the benefit of the Indemnitee, if any.


(g) Determination: means a determination, and Determined means a matter which
has been determined based on the facts known at the time, by: (i) a majority
vote of a quorum of disinterested directors, or (ii) if such a quorum is not
obtainable, or even if obtainable, if a quorum of disinterested directors so
directs, by independent legal counsel in a written opinion, or, in the event
there has been a Change in Control, by the Special Independent Counsel (in a
written opinion) selected by Indemnitee as set forth in Section 6, or (iii) a
majority of the disinterested stockholders of the Company, or (iv) a final
adjudication by a court of competent jurisdiction.


(h) Excluded Claim: means any payment for Losses or Expenses in connection with
any Claim: (i) based or attributable to Indemnitee personally gaining in fact
any financial profit or other advantage to which Indemnitee is not legally
entitled; or (ii) for the return by Indemnitee of any remuneration paid to
Indemnitee without the previous approval of the stockholders of the Company
which is illegal; or (iii) for an accounting of profits in fact made from the
purchase or sale by Indemnitee of securities of the Company within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, or similar
provisions of any state law; or (iv) resulting from Indemnitee's knowingly
fraudulent, dishonest or willful misconduct; or (v) resulting from the
Indemnitee’s bad faith or as a result of active and deliberate dishonesty which
was material to the adjudicated cause of action or (vi) the payment of which by
the Company under this Agreement is not permitted by applicable law.


(i) Expenses: means any reasonable expenses incurred by Indemnitee as a result
of a Claim or Claims made against Indemnitee for Indemnifiable Events including,
without limitation, reasonable attorneys' fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.


(j) Fines: means any fine, penalty or, with respect to an employee benefit plan,
any excise tax or penalty assessed with respect thereto.
 
(k) Indemnifiable Event: means any event or occurrence, occurring prior to or
after the date of this Agreement, related to the fact that Indemnitee is, was or
has agreed to serve as, a director or officer of the Company, or is or was
serving at the request of the Company as a director, officer, employee,
consultant, trustee, agent or fiduciary of another corporation, partnership,
joint venture, employee benefit plan, trust or other enterprise, or by reason of
anything done or not done by Indemnitee, including, but not limited to, any
breach of duty, neglect, error, misstatement, misleading statement, omission, or
other act done or wrongfully attempted by Indemnitee, or any of the foregoing
alleged by any claimant, in any such capacity.


 
-3-

--------------------------------------------------------------------------------

 
(l) Losses: means any amounts or sums which Indemnitee is legally obligated to
pay as a result of a Claim or Claims made against Indemnitee for Indemnifiable
Events including, without limitation, damages, judgments and sums or amounts
paid in settlement of a Claim or Claims, and Fines.


(m) Person: means any individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.


(n) Potential Change in Control: shall be deemed to have occurred if (A) the
Company, enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; or (B) the Board of Directors adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.


(o) Relative: means a Person's spouse, parents, children, siblings, mother- and
father-in-law, sons- and daughters-in-law, and brothers- and sisters-in-law.


(p) Reviewing Party: means any appropriate person or body consisting of a member
or members of the Company's Board of Directors or any other person or body
appointed by the Board (including the Special Independent Counsel referred to in
Section 6) who is not a party to the particular Claim for which Indemnitee is
seeking indemnification.


(q) Subsidiary: means any corporation of which a majority of any class of Equity
Security is owned, directly or indirectly, by the Company.


(r) Trust: means the trust established pursuant to Section 7 hereof.


(s) Voting Shares: means any issued and outstanding shares of capital stock of
the Company entitled to vote generally in the election of directors.


2. Basic Indemnification Agreement. In consideration of, and as an inducement
to, the Indemnitee rendering valuable services to the Company, the Company
agrees that in the event Indemnitee is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company will indemnify Indemnitee to the fullest extent
authorized by law, against any and all Losses and Expenses (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Losses and Expenses) of such Claim, whether or not such Claim
proceeds to judgment or is settled or otherwise is brought to a final
disposition, subject in each case, to the further provisions of this Agreement.

3. Limitations on Indemnification. Notwithstanding the provisions of Section 2,
Indemnitee shall not be indemnified and held harmless from any Losses or
Expenses (a) which have been Determined, as provided herein, to constitute an
Excluded Claim; (b) indemnifiable hereunder if and to the extent that Indemnitee
has actually received payment in connection with such Losses and Expenses
pursuant to the Certificate of Incorporation, By-laws, D&O Insurance or
otherwise; or (c) other than pursuant to the last sentence of Section 4(d) or
Section 14, in connection with any claim or proceeding initiated by Indemnitee,
or brought or made by Indemnitee against the Company or any director or officer
of the Company, unless the Company has joined in or the Board of Directors has
authorized such claim or proceeding.


 
-4-

--------------------------------------------------------------------------------

 
4. Indemnification Procedures.


(a) Promptly after receipt by Indemnitee of notice of any Claim, Indemnitee
shall, if indemnification with respect thereto may be sought from the Company
under this Agreement, notify the Company of the commencement thereof; provided,
however, that the failure to give such notice promptly shall not affect or limit
the Company's obligations with respect to the matters described in the notice of
such Claim, except to the extent that the Company is prejudiced thereby.
Indemnitee agrees, further, not to make any admission or effect any settlement
with respect to such Claim without the consent of the Company, except any Claim
with respect to which the Indemnitee has undertaken the defense in accordance
with the second to last sentence of Section 4(d).


(b) If, at the time of the receipt of such notice, the Company has D&O Insurance
in effect, the Company shall give prompt notice of the commencement of any Claim
to the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all Losses and Expenses
payable as a result of such Claim.


(c) The Company shall be obligated to pay the Expenses of any Claim in advance
of the final disposition thereof and the Company, if appropriate, shall be
entitled to assume the defense of such Claim, with counsel reasonably
satisfactory to Indemnitee, upon the delivery to Indemnitee of reasonable
written notice of its election to do so. After delivery of such notice, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other Expenses subsequently incurred by Indemnitee in connection with such
defense other than reasonable Expenses of investigation; provided that
Indemnitee shall have the right to employ its counsel in such Claim but the fees
and expenses of such counsel incurred after delivery of notice from the Company
of its assumption of such defense shall be at the Indemnitee's expense;
provided further that if: (i) the employment of counsel by Indemnitee has been
previously authorized by the Company, (ii) Indemnitee shall have reasonably
concluded that there will be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (iii) the Company shall not,
in fact, have employed counsel to assume the defense of such action, the
reasonable fees and expenses of counsel shall be at the expense of the Company.

(d) All payments on account of the Company's indemnification obligations under
this Agreement shall be made within sixty (60) days of Indemnitee's written
request therefor unless a Determination is made that the Claims giving rise to
Indemnitee's request are Excluded Claims or otherwise not payable under this
Agreement, provided that all payments on account of the Company's obligation to
pay Expenses under Section 4(c) of this Agreement prior to the final disposition
of any Claim shall be made within 30 days of Indemnitee's written request
therefor and such obligation shall not be subject to any such Determination but
shall be subject to Section 4(e) of this Agreement. Notwithstanding the
foregoing, such sixty (60) day period may be extended for a reasonable time, not
to exceed an additional thirty (30) days, if the Person making the Determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining or evaluating of documentation and/or
information relating thereto. In the event the Company takes the position that
Indemnitee is not entitled to indemnification in connection with the proposed
settlement of any Claim, Indemnitee shall have the right at his own expense to
undertake defense of any such Claim, insofar as such proceeding involves Claims
against the Indemnitee, by written notice given to the Company within 10 days
after the Company has notified Indemnitee in writing of its contention that
Indemnitee is not entitled to indemnification; provided, however, that the
failure to give such notice within such 10-day period shall not affect or limit
the Company's obligations with respect to any such Claim if such Claim is
subsequently determined not to be an Excluded Claim or otherwise to be payable
under this Agreement, except to the extent that the Company is prejudiced
thereby. If it is subsequently determined in connection with such proceeding
that the Indemnifiable Events are not Excluded Claims and that Indemnitee,
therefore, is entitled to be indemnified under the provisions of Section 2
hereof, the Company shall promptly indemnify Indemnitee.


 
-5-

--------------------------------------------------------------------------------

 
(e) Indemnitee hereby expressly undertakes and agrees to reimburse the Company
for all Losses and Expenses paid by the Company in connection with any Claim
against Indemnitee in the event and only to the extent that a Determination
shall have been made by a court of competent jurisdiction in a decision from
which there is no further right to appeal that Indemnitee is not entitled to be
indemnified by the Company for such Losses and Expenses because the Claim is an
Excluded Claim or because Indemnitee is otherwise not entitled to payment under
this Agreement.


(f) In connection with any Determination as to whether Indemnitee is entitled to
be indemnified hereunder, the burden of proof shall be on the Company to
establish that Indemnitee is not so entitled.


(g) Indemnitee hereby expressly undertakes and agrees to (i) notify (and deliver
to, as applicable) the Company in writing of any and all information or
documents relating to any Claim or matter which may entitle Indemnitee to
indemnification for Losses or Expenses under this Agreement; and (ii) to notify
the Company in writing of any and all developments relating to any Claim to
which the Company has notified Indemnitee in writing pursuant to the terms of
Section 4(d) herein of its contention that Indemnitee is not entitled to
indemnification under this Agreement.


5. Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Claim effected
without the Company's prior written consent. The Company shall not settle any
Claim in which it takes the position that Indemnitee is not entitled to
indemnification in connection with such settlement without the consent of
Indemnitee, nor shall the Company settle any Claim in any manner which would
impose any Fine or any obligation on Indemnitee, without Indemnitee's written
consent. Neither the Company nor Indemnitee shall unreasonably withhold its or
his consent to any proposed settlement.
 
6. Change in Control; Extraordinary Transactions. The Company and Indemnitee
agree that if there is a Change in Control of the Company (other than a Change
in Control which has been approved by a majority of the Company's Board of
Directors who were directors immediately prior to such Change in Control), then
all Determinations thereafter with respect to the rights of Indemnitee to be
paid Losses and Expenses under this Agreement shall be made only by a special
independent counsel (the "Special Independent Counsel") selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably withheld)
or by a court of competent jurisdiction. The Company shall pay the reasonable
fees of such Special Independent Counsel and shall indemnify such Special
Independent Counsel against any and all reasonable expenses (including
reasonable attorneys' fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.


 
-6-

--------------------------------------------------------------------------------

 
The Company covenants and agrees that, in the event of a Change in Control of
the type described in clause (C) of Section 1(c), the Company will use its best
efforts (a) to have the obligations of the Company under this Agreement
including, but not limited to, those under Section 7, expressly assumed by the
surviving, purchasing or succeeding entity, or (b) otherwise adequately to
provide for the satisfaction of the Company's obligations under this Agreement,
in a manner reasonably acceptable to the Indemnitee.


7. Establishment of Trust. In the event of a Potential Change in Control, the
Company shall, upon written request by Indemnitee, create a trust (the "Trust")
for the benefit of Indemnitee and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Losses and Expenses which are actually paid or which Indemnitee reasonably
determines from time to time may be payable by the Company under this Agreement.
The amount or amounts to be deposited in the Trust pursuant to the foregoing
funding obligation shall be determined by the Reviewing Party, in any case in
which the Special Independent Counsel is involved. The terms of the Trust shall
provide that upon a Change in Control: (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of Indemnitee; (ii) the
trustee of the Trust shall advance, within 20 days of a request by Indemnitee,
any and all Expenses to Indemnitee (and Indemnitee hereby agrees to reimburse
the Trust under the circumstances under which Indemnitee would be required to
reimburse the Company under Section 4(e) of this Agreement); (iii) the Company
shall continue to fund the Trust from time to time in accordance with the
funding obligations set forth above; (iv) the trustee of the Trust shall
promptly pay to Indemnitee all Losses and Expenses for which Indemnitee shall be
entitled to indemnification pursuant to this Agreement; and (v) all unexpended
funds in the Trust shall revert to the Company upon a final determination by a
court of competent jurisdiction in a final decision from which there is no
further right of appeal that Indemnitee has been fully indemnified under the
terms of this Agreement. The trustee of the Trust shall be chosen by Indemnitee
and shall be approved by the Company, which approval shall not be unreasonably
withheld.


8. No Presumption. For purposes of this Agreement, the termination of any Claim
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.
 
9. Non-exclusivity, Etc. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Certificate of Incorporation,
the By-laws, the General Corporation Law of the State of Delaware, any vote of
stockholders or disinterested directors or otherwise, both as to action in
Indemnitee's official capacity and as to action in any other capacity by holding
such office, and shall continue after Indemnitee ceases to serve the Company as
a director, officer, employee, or consultant for so long as Indemnitee shall be
subject to any Claim by reason of (or arising in part out of) an Indemnifiable
Event. To the extent that a change in the General Corporation Law of the State
of Delaware (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Certificate of Incorporation, the By-laws and this Agreement, it is the intent
of the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.


 
-7-

--------------------------------------------------------------------------------

 
10. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing D&O Insurance, Indemnitee shall be covered by such policy
or policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any director of the Company.


11. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.


12. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Losses and Expenses of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to any Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.


13. Liability of Company. Indemnitee agrees that neither the stockholders nor
the directors nor any officer, employee, consultant, representative or agent of
the Company shall be personally liable for the satisfaction of the Company's
obligations under this Agreement and Indemnitee shall look solely to the assets
of the Company for satisfaction of any claims hereunder.


14. Enforcement.


(a) Indemnitee's right to indemnification and other rights under this Agreement
shall be specifically enforceable by Indemnitee only in the Chancery Court of
the State of Delaware (the "Delaware Court") and shall be enforceable
notwithstanding any adverse Determination by the Company's Board of Directors,
independent legal counsel, the Special Independent Counsel or the Company's
stockholders and no such Determination shall create a presumption that
Indemnitee is not entitled to be indemnified hereunder. In any such action the
Company shall have the burden of proving that indemnification is not required
under this Agreement.
 
(b) In the event that any action is instituted by Indemnitee under this
Agreement, or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and reasonable expenses,
including reasonable counsel fees, incurred by Indemnitee with respect to such
action, unless the court determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous.


15. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including any provision
within a single section, paragraph or sentence) shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their terms to the fullest extent
permitted by law.


16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State.


 
-8-

--------------------------------------------------------------------------------

 
17. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.


18. Notices. All notices or other communications required or permitted hereunder
shall be sufficiently given for all purposes if in writing and personally
delivered or sent by registered or certified mail, return receipt requested,
with postage prepaid addressed as follows, or to such other address as the
parties shall have given notice of pursuant hereto:


(a)    If to the Company, to:


Langer, Inc.
450 Commack Road
Deer Park, New York 11720
Attn: President


With a copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas
New York, New York 10019
Attn: Robert L. Lawrence, Esq.




 
-9-

--------------------------------------------------------------------------------

 

(b)    If to Indemnitee, to:
 
19. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
and the same instrument.


20. Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company, including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, and (ii) binding
upon and inure to the benefit of any successors and assigns, heirs, and personal
or legal representatives of Indemnitee.


21. Amendment; Waiver. No amendment, modification, termination or cancellation
of this Agreement shall be effective unless made in a writing signed by each of
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the day and year first above written.

 

 
LANGER, INC.
 


By:___________________________
  Name:
  Title:

 
______________________________________
 



 
-10-

--------------------------------------------------------------------------------

 





